PER CURIAM:
This c laim w as s ubmitted f or de cisión b ased u pon t he a negations in t he Notice of Claim and respondent's Answer.
Claimant seeks $15,000.00 for costs incurred in providing storage facilities for liquor inventory under an agreement with the respondent State agency. The documentation for providing the rental premises was not processed for payment within the appropriate fiscal year; therefore, claimant has not been paid. In its *290Answer, respondent admits the validity of the claim, but states that the amount calculated by respondent as due and owing to the claimant is $13,933.00. Claimant agrees with this amount and that it is fair and reasonable. Respondent further states that there were sufficient funds expired in the appropriate fiscal years from which the invoices could have been paid.
The Court has reviewed the documentation submitted with the claim and by the respondent State agency and has determined that the amount of $13,933.00 is fair and reasonable for both parties.
Accordingly, the Court makes an award to claimant in the amount of $13,933.00.
Award of $13,933.00.